Exhibit 10.1

 

May 1, 2015

Mr. Larry A. Potts

Vice President, Chief Compliance Officer & Director Corporate Security

6650 S. EI Camino Road

Las Vegas, NV 89118

 

Dear Larry:

 

With regard to your Employment Agreement dated as of January 1, 2006 (executed
August 2, 2006), and as amended by a letter agreement dated October 2, 2008, an
amendment to the Employment Agreement dated as of December 30, 2008, a letter
agreement dated September 28, 2011, and a letter agreement dated April 30, 2014
(as so amended, the “Agreement”), we are pleased to confirm the following
changes to the Agreement:

 

With regard to Section 2 of the Agreement, the term will be extended from
December 31, 2015 to December 31, 2017.  The renewal terms contained in
Section 2 remain unchanged.

 

With regard to Section 3 of the Agreement, your title is revised to be Senior
Vice President, Chief Compliance Officer & Director Corporate Security,
reporting to the Chief Executive Officer.

 

If these changes are agreeable, please sign an acknowledgment copy and return to
me.

 

Thank you.

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Gary L. Melampy

 

 

Gary L. Melampy, VP & Chief HR Officer

 

 

 

 

 

Acknowledged this 1st day of May, 2015

 

 

 

 

 

/s/ Larry A. Potts

 

Larry A. Potts

 

 

--------------------------------------------------------------------------------